DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “232” and “234” (see figure 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because uses phrases which can be implied, such as, “This disclosure” (see line 1); “The disclosed” (see lines 2, 3, 7 and 9-10); “The disclosure” (see line 1).  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (”Visual object networks: Image generation with disentangled 3D representations.” 2018 Advances in neural information processing systems (pp. 118-129).
Regarding claim 16, Zhu discloses receiving a first image of a first stage of a plurality of sequential creation stages for creating a type of images (figure 5 object 1 section 3 Zhu specifically discloses “During testing, we sample an image x=texture(P( Gshape(Zshape), Zview ), Ztexture) from latent codes (zshape, Zview, Ztexture) via our shape network Gshape, texture network Gtexture, and projection module P”); selecting a variation from a stage-specific latent representation of the type of images at a second stage of the plurality of sequential creation stages, wherein the stage-specific latent representation of the type of images at the second stage is different from another stage-specific latent representation of the type of images at a different stage (figure 5 different shapes and textures section 3 Zhu specifically discloses “During testing, we sample an image x=texture(P( Gshape(Zshape), Zview ), Ztexture) from latent codes (zshape, Zview, Ztexture) via our shape network Gshape, texture network Gtexture, and 


    PNG
    media_image1.png
    563
    789
    media_image1.png
    Greyscale

Regarding claim 17, Zhu discloses claim 16, Zhu also discloses computing, based on the variation from the stage-specific latent representation, a transformation parameter for an adaptive instance normalization layer of a generation network (figure 5 from object 1 to object 2 section 3 Zhu specifically discloses “During testing, we sample from latent codes (zshape, Zview, Ztexture) via our shape network Gshape, texture network Gtexture, and projection module P”)
Regarding claim 18, Zhu discloses claim 17, Zhu also discloses modulating feature activations of the generation network through the adaptive instance normalization layer with the transformation parameter to synthesize the second image of the second stage (figures 5-6 from object 1 to object 2 section 3 Zhu specifically discloses “For texture generation, we use the ResNet encoder-decoder [/hll l'' i:L, :'D) H ,::;; ,g t', "1 , ?U) 8] and concatenate the texture code Ztexture to intermediate layers in the encoder”)
Regarding claim 19, Zhu discloses claim 16, Zhu also discloses mitigating a memorization of the stage-specific latent representation of the type of images at the second stage by applying a weight decay regularization model with a learned hyper- parameter (figure 5 from object 1 to object 2 section 3 Zhu specifically discloses “During testing, we sample an image x=texture(P( Gshape(Zshape), Zview ), Ztexture) from latent codes (zshape, Zview, Ztexture) via our shape network Gshape, texture network Gtexture, and projection module P”)
Regarding claim 20, Zhu discloses claim 16, Zhu also discloses selecting another variation from the another stage-specific latent representation of the type of images and synthesizing, based on the second image and the another variation from the another stage-specific latent representation, a third image of a third stage of the plurality of sequential creation stages (figure 5 from object 1 to object 2 shape texture and bothsection 3 Zhu specifically discloses “During testing, we sample an image from latent codes (zshape, Zview, Ztexture) via our shape network Gshape, texture network Gtexture, and projection module P”)
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-15 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, an inference network configured to backward transform, based on an order of a plurality of creation stages for an image type a corresponding stage of a first image is later than a corresponding stage of a second image among the order of the plurality of creation stages, and a generation network, operatively coupled to the inference network, configured to forward transform, based on the order of the plurality of creation stages for the image type, a third image to a fourth image, wherein a corresponding stage of the fourth image is later than a corresponding stage of the third image among the order of the plurality of creation stages; and generating, via one or more inference networks, a first image of a first stage among a plurality of sequential creation stages, determining a latent representation of a second image of a second stage among the plurality of sequential creation stages, receiving a modification to the first image, and propagating, based on the latent representation of the second image, the modification from the first image to a third image of the second stage via one or more generation networks, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park (US 20200242774 A1) discloses semantic image synthesis for generating substantially photorealistic images using neural networks.
Accomazzi (US 10839955 B2) discloses methods and systems for electronically receiving, modifying and distributing three-dimensional medical images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JUAN A TORRES/Primary Examiner, Art Unit 2636